


110 HR 1113 IH: Inflammatory Bowel Disease Research

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1113
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Jackson of
			 Illinois (for himself and Mr.
			 Castle) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expand the research, prevention, and awareness
		  activities of the National Institute of Diabetes and Digestive and Kidney
		  Diseases and the Centers for Disease Control and Prevention with respect to
		  inflammatory bowel disease, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inflammatory Bowel Disease Research
			 Enhancement Act.
		2.FindingsThe Congress finds as follows:
			(1)Crohn’s disease
			 and ulcerative colitis are serious inflammatory diseases of the
			 gastrointestinal tract.
			(2)Crohn’s disease may
			 occur in any section of the gastrointestinal tract but is predominately found
			 in the lower part of the small intestine and the large intestine. Ulcerative
			 colitis is characterized by inflammation and ulceration of the innermost lining
			 of the colon. Complete removal of the colon in patients with ulcerative colitis
			 can potentially alleviate and cure symptoms.
			(3)Because Crohn’s
			 disease and ulcerative colitis behave similarly, they are collectively known as
			 inflammatory bowel disease. Both diseases present a variety of symptoms,
			 including severe diarrhea; abdominal pain with cramps; fever; and rectal
			 bleeding. There is no known cause of inflammatory bowel disease, or medical
			 cure.
			(4)It is estimated
			 that up to 1,400,000 people in the United States suffer from inflammatory bowel
			 disease, 30 percent of whom are diagnosed during their childhood years.
			(5)Children with
			 inflammatory bowel disease miss school activities because of bloody diarrhea
			 and abdominal pain, and many adults who had onset of inflammatory bowel disease
			 as children had delayed puberty and impaired growth and have never reached
			 their full genetic growth potential.
			(6)Inflammatory bowel
			 disease patients are at high risk for developing colorectal cancer.
			(7)The total annual
			 medical costs for inflammatory bowel disease patients is estimated at more than
			 $2,000,000,000.
			3.National
			 Institute of Diabetes and Digestive and Kidney Diseases; inflammatory bowel
			 disease research expansion
			(a)In
			 generalThe Director of the National Institute of Diabetes and
			 Digestive and Kidney Diseases shall expand, intensify, and coordinate the
			 activities of the Institute with respect to research on inflammatory bowel
			 disease, with particular emphasis on the following areas:
				(1)Genetic research
			 on susceptibility for inflammatory bowel disease, including the interaction of
			 genetic and environmental factors in the development of the disease.
				(2)Research targeted
			 to increase knowledge about the causes and complications of inflammatory bowel
			 disease in children.
				(3)Animal model
			 research on inflammatory bowel disease, including genetics in animals.
				(4)Clinical
			 inflammatory bowel disease research, including clinical studies and treatment
			 trials.
				(5)Expansion of the
			 Institute’s Inflammatory Bowel Disease Centers program with a focus on
			 pediatric research.
				(6)Other research
			 initiatives identified by the scientific document entitled Challenges in
			 Inflammatory Bowel Disease and the research agenda for pediatric
			 gastroenterology, hepatology, and nutrition entitled Chronic
			 Inflammatory Bowel Disease.
				(b)Authorization of
			 appropriations
				(1)In
			 generalFor the purpose of carrying out subsection (a), there are
			 authorized to be appropriated $80,000,000 for fiscal year 2008, $90,000,000 for
			 fiscal year 2009, and $100,000,000 for fiscal year 2010.
				(2)ReservationOf
			 the amounts authorized to be appropriated under paragraph (1), not more than 20
			 percent shall be reserved for the training of qualified health professionals in
			 biomedical research focused on inflammatory bowel disease, including pediatric
			 investigators.
				4.Amendment to the
			 public health service actPart
			 B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is
			 amended by inserting after section 317S the following:
			
				317T.Pediatric
				inflammatory bowel disease registry
					(a)Establishment
						(1)In
				generalNot later than 6 months after the receipt of the report
				described in subsection (b)(3), the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention and in consultation with a
				national voluntary patient organization with experience serving the population
				of individuals with pediatric inflammatory bowel disease and organizations
				representing physicians and other health professionals specializing in the
				treatment of this population, shall—
							(A)develop a system to
				collect data on pediatric IBD; and
							(B)establish a national registry, to be known
				as the National Pediatric IBD Registry, for the collection and storage of such
				data.
							(2)Purposes of
				RegistryThe National Pediatric IBD Registry—
							(A)shall include a population-based registry
				of cases of pediatric IBD in the United States;
							(B)shall be used to
				gather data concerning—
								(i)pediatric IBD,
				including the incidence and prevalence of pediatric IBD in the United
				States;
								(ii)the genetic and
				environmental factors that may be associated with pediatric IBD;
								(iii)the age, race or
				ethnicity, gender, and family history of individuals who are diagnosed with
				pediatric IBD;
								(iv)treatment
				approaches and outcomes; and
								(v)other matters as
				recommended by the Advisory Committee established under subsection (b);
				and
								(C)shall be used to
				establish a secure method to put patients in contact with scientists studying
				the environmental and genetic causes of pediatric IBD or conducting clinical
				trials on pediatric IBD.
							(b)Advisory
				Committee
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish a committee to be known as the Advisory Committee
				on Pediatric Inflammatory Bowel Disease.
						(2)MembersThe
				members of the Advisory Committee shall be appointed by the Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, and
				shall include at least one representative of each of the following:
							(A)A national
				voluntary patient organization that focuses on pediatric IBD and has
				demonstrated experience in pediatric IBD research, care, and patient
				services.
							(B)A professional
				pediatric gastroenterology organization with expertise in pediatric research,
				care, and patient services.
							(C)The National
				Institutes of Health.
							(D)If recommended by
				the Director of the National Institutes of Health—
								(i)the National
				Institute of Diabetes and Digestive and Kidney Diseases;
								(ii)the National
				Institute of Allergy and Infectious Diseases;
								(iii)the National
				Institute of Child Health and Human Development; and
								(iv)any other
				appropriate national research institute or national center.
								(E)The Centers for
				Disease Control and Prevention.
							(F)Pediatric
				gastroenterologists and other clinicians who have experience with data
				registries.
							(G)Epidemiologists
				who have experience with data registries.
							(H)Geneticists or
				experts in genetics who have experience with the genetics of pediatric
				IBD.
							(I)Other individuals
				with an interest in developing and maintaining the National Pediatric IBD
				Registry.
							(3)StudyThe
				Advisory Committee shall conduct a study and make recommendations on—
							(A)the development
				and maintenance of the National Pediatric IBD Registry;
							(B)the type of
				information to be collected and stored in the Registry;
							(C)the manner in
				which such data is to be collected; and
							(D)the use and
				availability of such data including guidelines for such use.
							(4)ReportNot
				later than 6 months after the date on which the Advisory Committee is
				established, the Advisory Committee shall submit a report to the Secretary and
				the Congress on the results of the study conducted under paragraph (3),
				including the recommendations of the Advisory Committee with respect to such
				results.
						(c)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the collection,
				analysis, and reporting of data on pediatric IBD.
					(d)Coordination With
				Existing Registries and Data Repositories
						(1)In
				generalIn establishing the National Pediatric IBD Registry under
				subsection (a), the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, shall identify, build upon, expand, and
				coordinate among existing public and private surveillance systems, and
				registries concerning pediatric IBD.
						(2)Coordination with
				NIHThe Secretary shall ensure that epidemiological and other
				types of information obtained under subsection (a) are made available to the
				National Institutes of Health.
						(e)DefinitionsIn
				this section:
						(1)The term Advisory Committee
				means the Advisory Committee on Pediatric Inflammatory Bowel Disease
				established under subsection (b).
						(2)The terms
				national research institute and national center have
				the meanings given to those terms in section 401(g).
						(3)The term
				national voluntary patient organization means a national
				non-profit patient organization with chapters in States throughout the United
				States.
						(4)The term pediatric IBD means
				pediatric inflammatory bowel disease.
						(f)Authorization of
				AppropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 and
				2010.
					.
		5.Centers for
			 Disease Control and Prevention; national inflammatory bowel disease action
			 plan
			(a)In
			 general
				(1)Preparation of
			 planThe Director of the Centers for Disease Control and
			 Prevention, in consultation with the inflammatory bowel disease community,
			 shall prepare a comprehensive plan to address the burden of inflammatory bowel
			 disease in both adult and pediatric populations (which plan shall be designated
			 by the Director as the National Inflammatory Bowel Disease Action
			 Plan).
				(2)Report to
			 congressNot later than 12 months after the date of the
			 enactment of this Act, the Director of the Centers for Disease Control and
			 Prevention shall submit the Plan referred to in paragraph (1) to the Committee
			 on Energy and Commerce and the Committee on Appropriations of the House of
			 Representatives and to the Committee on Health, Education, Labor and Pensions
			 and the Committee on Appropriations of the Senate.
				(b)Content
				(1)In
			 generalThe National Inflammatory Bowel Disease Action Plan shall
			 address strategies for determining the unique demographic, geographic, and
			 environmental-exposure characteristics of the inflammatory bowel disease
			 population through the expansion of appropriate epidemiological
			 activities.
				(2)Certain
			 requirementsThe Plan referred to in paragraph (1) shall—
					(A)focus on
			 strategies for increasing awareness about inflammatory bowel disease within the
			 general public and the health care community in order to facilitate more timely
			 and accurate diagnoses; and
					(B)address mechanisms
			 designed to prevent the progression of the disease and the development of
			 complications, such as colorectal cancer, and other strategies and activities
			 as deemed appropriate.
					(c)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $750,000 for fiscal year 2008.
			
